DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 12/1/22, amended claim(s) 1 and 3, canceled claims 4 and 6-7 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-10, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0173171 to Drysdale et al. (hereinafter “Drysdale”) in view of U.S. Patent Application Publication No. 2012/0123232 to Najarian et al. (hereinafter “Najarian”) and U.S. Patent Application Publication No. 2011/0112442 to Meger et al. (hereinafter “Meger”).
For claim 1, Drysdale discloses a wearable device (any of 104-112) (Fig. 1) (para [0049]) comprising:
one or more sensors providing sensor output data comprising information about a user’s physiological activity (“sensors,” para [0050]) when the wearable device is worn by the user (Fig. 1);
a display device (624 or 1014 or 1120) (see Figs. 6 and 10-11); and
one or more processors (“processors,” para [0053]) configured to:
	operate the one or more sensors to provide the sensor output data when the wearable device is worn by the user (para [0050]);
	determine that a first portion of the sensor output data includes data indicative of the user being engaged in a first activity (Fig. 15) (para [0119]) (also see para [0120]);
	update, responsive to the determination of b, a physiological metric (para [0125]);
	determine that a second portion of the sensor output data includes data indicative of the user being engaged in a second activity (Fig. 15) (para [0121]) (also see para [0120]);
	update, responsive to the determination of d, the physiological metric (para [0126]).
Drysdale does not expressly disclose the physiological metric comprising steps walked or run or stairs climbed.
However, Najarian teaches the physiological metric comprising steps walked or run or stairs climbed (Table 3) (para [0219]).
It would have been obvious to a skilled artisan to modify Drysdale to include the physiological metric comprising steps walked or run or stairs climbed, in view of the teachings of Najarian, for the obvious advantage of providing a contextual predictor for heart rate when heart parameters are not computable due to noise (see para [0219] of Najarian), and Drysdale wants to compute heart parameters (see para [0125] of Drysdale).
Drysdale and Najarian do not expressly disclose one or more processors configured to: update the physiological metric using information obtained form a time domain analysis of the first portion of the sensor output data; update the physiological metric using information obtained from a frequency domain analysis of the second portion of the sensor output data; and cause the display device to display the physiological metric.
However, Meger teaches switching between, based on determining that the user is engaged in a first activity (subject is awake, para [0358]), a time domain analysis (para [0358]), thereby quantifying a heart rate metric for the first type of activity (para [0358]) (also see [0354]-[0357] and [0359]), and, based on determining that the user is engaged in a second activity (subject is asleep, para [0358]), a frequency domain analysis (para [0358]), thereby quantifying a physiological metric for the second type of activity (para [0358]) (also see [0354]-[0357] and [0359]).  Meger further teaches displaying different physiological metrics (para [0098], [0108], [0351], [0371], and/or [0393]).
It would have been obvious to a skilled artisan to modify Drysdale to include one or more processors configured to: update the physiological metric using information obtained form a time domain analysis of the first portion of the sensor output data; update the physiological metric using information obtained from a frequency domain analysis of the second portion of the sensor output data; and cause the display device to display the physiological metric, in view of the teachings of Meger, for the obvious advantage of tailoring the type of analysis to the level of subject activity so that the analyses will not erroneously detect a physiological metric (see para [0254], [0328], and [0329] of Meger).
For claim 2, Drysdale further discloses wherein the first activity is selected form the group consisting of: walking, running, and a combination thereof (Fig. 15) (para [0119]) (also see para [0120]), and wherein the second activity is selected from the group consisting of: elliptical machine exercise, stair machine exercise, cardio machine exercise, driving, swimming, biking, stair climbing, rock climbing, weight training, and any combination thereof (Fig. 15) (para [0121]) (also see para [0120]).
For claim 3, Drysdale further discloses wherein the one or more sensors comprise a motion sensor (para [0050]).
For claim 5, Drysdale further discloses wherein the wearable device comprises a wrist-worn wearable device or an arm-worn wearable device (para [0050]).
For claim 8, Drysdale further discloses wherein the sensor output data comprise raw data directly obtained from the one or more sensors without preprocessing and/or data derived from the raw data after preprocessing (para [0050] and [0052]).
For claim 9, Drysdale further discloses wherein the one or more processors are further configured to analyze biometric information previously stored on the wearable device to determine that the user is engaged in the first or the second activity (para [0122]) (also see 1570 in Fig. 15).
For claim 10, Drysdale does not expressly dsiclose wherein the time domain analysis comprises peak detection of a signal in the first portion of the sensor output data.
However, Meger teaches wherein the time domain analysis comprises peak detection of a signal in the first portion of the sensor output data (para [0129]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the time domain analysis comprises peak detection of a signal in the first portion of the sensor output data, in view of the teachings of Meger, for the obvious advantage of tailoring the type of analysis to the level of subject activity so that the analyses will not erroneously detect a heart rate metric or other physiological metric (see para [0254], [0328], and [0329] of Meger).
For claim 12, Drysdale does not expressly disclose wherein the frequency domain analysis comprises filtering a time domain signal with a frequency band pass filter, and then applying a peak detection analysis in a time domain.
However, Meger teaches wherein the frequency domain analysis comprises filtering a time domain signal with a frequency band pass filter (34) (Fig. 2) (para [0111]), and then applying a peak detection analysis in a time domain (para [0129]).
It would have been obvious to a skilled artisan to modify Weast wherein the frequency domain analysis comprises filtering a time domain signal with a frequency band pass filter, in view of the teachings of Meger, for the obvious advantage of removing noise from the signal and finding the points of interest.
For claim 13, Drysdale does not expressly disclose wherein the frequency domain analysis comprises finding any spectral peak/peaks.
However, Najarian teaches performing frequency domain analysis finding spectral peak/peaks (Fig. 24D) (para [0196]) (see para [0188] for context).
It would have been obvious to a skilled artisan to modify Drysdale wherein the frequency domain analysis comprises finding any spectral peak/peaks, in view of the teachings of Najarian, for the obvious advantage extracting heart beat/rate data form background noise (see para [0196] of Najarian), and Drysdale wants to compute heart rate (see para [0125] of Drysdale).
For claim 17, Drysdale does not expressly disclose wherein the time domain analysis and the frequency domain analysis each comprise: identifying a periodic component from the sensor output data; and calculating the physiological metric from the periodic component.
However, Meger teaches wherein the time domain analysis and the frequency domain analysis each comprise: identifying a periodic component from the sensor output data (para [0330]); and calculating a metric from the periodic component (para [0330]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the time domain analysis and the frequency domain analysis each comprise: identifying a periodic component from the sensor output data; and calculating the heart rate metric from the periodic component, in view of the teachings of Meger, for the obvious advantage of validating that the data acquired in representative of the motion that it is intended to represent (see para [0330] of Meger).
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drysdale, Najarian and Meger, and further in view of U.S. Patent Application Publication No. 2013/0191034 to Weast et al. (hereinafter “Weast”).
For claim 11, Drysdale, Najarian, and Meger do not expressly disclose wherein the frequency domain analysis comprises: a Fourier transform, a cepstral transform, a wavelet transform, a filterbank analysis, a power spectral density analysis and/or a periodogram analysis.
However, Weast teaches wherein the frequency domain analysis comprises: a Fourier transform, a cepstral transform, a wavelet transform, a filterbank analysis, a power spectral density analysis and/or a periodogram analysis (para [0091]).
It would have been obvious to a skilled artisan to modify Drysdale wherein the frequency domain analysis comprises: a Fourier transform, a cepstral transform, a wavelet transform, a filterbank analysis, a power spectral density analysis and/or a periodogram analysis, in view of the teachings of Weast, for the obvious advantage of tailoring the type of analysis to the subject activity so that the analyses will not erroneously detect a physiological metric.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Drysdale in view of Najarian and Meger, and further in view of U.S. Patent No. 6,131,076 to Stephan et al. (hereinafter “Stephan”).
For claim 14, Drysdale, Najarian, and Meger do not expressly disclose wherein the frequency domain analysis comprises performing a Fisher’s periodicity test.
However, Stephan teaches wherein a frequency domain analysis comprises performing a Fisher's periodicity test (col. 3, lines 5-14).
It would have been obvious to a skilled artisan to modify Weast wherein the frequency domain analysis comprises performing a Fisher’s periodicity test, in view of the teachings of Stephan, because such a modification would be a simple substitution of the type of frequency domain analysis applied to the signal output from Weast’s sensor(s) that would lead to the predictable result of identifying periodicities in the signal data (see col. 3, lines 5-14 of Stephan).  See Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ 1686 (Fed. Cir. 2004).
Claim(s) 15-16 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Drysdale in view of Najarian and Meger, and further in view of U.S. Patent No. 4,771,792 to Seale.
For claim 15-16, Drysdale, Najarian, and Meger do not expressly disclose wherein the frequency domain analysis comprises using a harmonic to estimate a period and/or a test periodicity, wherein the frequency domain analysis comprises performing a generalized likelihood ratio test whose parametric models incorporate a harmonicity of sensor data.
However, Seale teaches wherein the frequency domain analysis comprises using a harmonic to estimate a period and/or a test periodicity (col. 19, lines 1-49), wherein the frequency domain analysis comprises performing a generalized likelihood ratio test whose parametric models incorporate a harmonicity of a motion signal (col. 19, lines 1-49).
It would have been obvious to a skilled artisan to modify Weast wherein the frequency domain analysis comprises using a harmonic to estimate a period and/or a test periodicity, wherein the frequency domain analysis comprises performing a generalized likelihood ratio test whose parametric models incorporate a harmonicity of sensor data, in view of the teachings of Seale, for the obvious advantage of identifying periodicities in the signal data to help identify activities that have cyclical motion.
Response to Arguments
Applicant's arguments filed 12/1/22 have been fully considered.
With respect to the 112 rejection(s), Applicant’s amendments and arguments are persuasive.
With respect to the 103 rejection(s), Applicant’s arguments are moot in view of the new grounds of rejection necessitated by Applicant’s amendments filed 12/1/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791